Order of business
The final draft agenda drawn up on Thursday, 1 July 2010 by the Conference of Presidents pursuant to Rule 137 of the Rules of Procedure has been distributed. The following amendments have been proposed:
Monday
The Group of the Greens/European Free Alliance and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have made a request to hold over until a subsequent part-session the debate on Mrs Gallo's report on the enforcement of intellectual property rights in the internal market.
I would now like to ask Mr Cohn-Bendit to speak on this.
Mr President, we have already discussed this issue at the Conference of Presidents. Many groups are divided over Mrs Gallo's report and it seems that all the groups need to discuss the matter further, as there are problems and contradictory points which the groups have yet to resolve. That is why we have requested that the debate on and the vote on Mrs Gallo's report be postponed until September, the second September session or a later session. The issue will need to be examined at the Conference of Presidents. The solution is, therefore, quite simple. Given that the fruit is not yet ripe, let us leave it on the vine and discuss the matter again in September.
Mr President, I would like to express my group's support for Mr Cohn-Bendit's motion. Our view of the situation is exactly the same. This is a highly sensitive and very delicate subject and it certainly makes sense for it to have a broad parliamentary majority. Therefore, it would be a good idea to postpone the report and to attempt to reach a consensus in various areas where this is still possible. This is why we are supporting this motion.
Mr President, different types of fruit take differing amounts of time to ripen. I can say on behalf of the Group of the European People's Party (Christian Democrats) that our fruit is ripe for decision making and, therefore, we would like to vote on the Gallo report and come to a decision on it this week.
The European Conservatives and Reformists have made a request to change the order of the debates on Thursday afternoon on cases of breaches of human rights, democracy and the rule of law as follows: first Zimbabwe, next Venezuela and then North Korea.
Mr President, I hope this is a fairly uncontroversial request. It is just simply to adjust the order slightly on Thursday afternoon in the human rights debate so that Zimbabwe comes first, then Venezuela and then North Korea. There is no attempt to imply any particular significance in any of those subjects. It is just that it is more convenient for a number of Members to take the Zimbabwe one first.
(IT) Mr President, ladies and gentlemen, as my fellow Member has emphasised, it is not a matter of inserting or removing items from the order of business, but simply inverting the order of the various items to be dealt with, so I think that this proposal may easily be accepted.
Does anyone wish to speak against the request? Yes, please, Mr Schulz.
(DE) Mr President, perhaps you would allow me to ask Mr Callanan a question.
Mr Callanan, please could you tell us why it is easier for Members if we discuss Zimbabwe first and which Members would find it easier. This is an important decision-making criterion for us. I will repeat my question. What is the specific reason for bringing the debate on Zimbabwe forward which would make it easier for you to discuss the subject?
Mr President, Mr Schulz puts me in a very difficult position: I have absolutely no idea; I am communicating this request on behalf of a colleague, Mr Van Orden, who has been delayed, and somebody asked me if I would raise it beforehand.
(Laughter and applause)
As always, the best policy is to be honest with Mr Schulz!